Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Numerous formatting errors have changed symbols in the most recent set of claims.  The symbols in the set of claims filed 9/22/2021 should be amended to be consistent with the symbols in the claims filed 3/30/2020 as follows:
In claims 1-5, “g’” should be replaced with “γ’”
In claims 1 and 3, “‡” should be replaced with “≥”
In claim 3, “Ni3M” should be replaced with “Ni3M”
In claim 3, “@” should be replaced with “≅”
In claim 3, “£” should be replaced with “≤”
In claim 6, “C” should be replaced with “°C”

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant claims 1-7 are directed to a Fe-Ni based alloy as set forth in the instant claims.  The closest prior art of record is US 2013/0266477 to Yamamoto et al as set forth in the office action mailed 7/20/2021.  Yamamoto discloses an alloy with a composition overlapping that of instant claim 1, 2-type γ’-Ni3Al precipitates.  However, as set forth in the declaration of Ying Yang dated 9/22/2021, the strengthening phase of Yamamoto is primarily B2 phase with a minor amount of L12 and as such does not meet the instantly claimed limitation of “wherein a maiority volume fraction of the precipitates are L12-type γ'-Ni3M precipitates and the combined volume fraction of other precipitate phases is less than 3 %, based on the total volume of the alloy.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BRIAN D WALCK/Primary Examiner, Art Unit 1738